Citation Nr: 1745379	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1992.  Thereafter, the Veteran had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned in November 2015.  The transcript of the hearing has been associated with the claims file.

The case was previously before the Board in February 2016 when it was remanded for additional development.  At the same time, the Board remanded the issue of entitlement to service connection for hypertension.  Thereafter, in a May 2016 rating decision the RO granted entitlement to service connection for hypertension.  That decision represents a complete grant of the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus is due to his service-connected hypertension.

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is due to his type II diabetes mellitus.

3.  The preponderance of the evidence shows that the Veteran did not have peripheral neuropathy of the bilateral upper extremities at any time during the appeal period.

4.  The Veteran's erectile dysfunction is due to his type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran seeks entitlement to service connection diabetes, to include as secondary to hypertension, and entitlement to service connection for bilateral lower and upper extremity peripheral neuropathy, and erectile dysfunction, to include as due to type II diabetes mellitus.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A private medical opinion, dated in December 2015 was submitted by the Veteran.  The opinion stated that based on the evidence within the claims file, the Veteran's hypertension preceded his diabetes.  It was noted that the Veteran indicated the he did not receive treatment for his hypertension after military service until the mid-1990s due to a lack of medical insurance and financial struggles.  He reported he began taking antihypertensive medications when he was officially diagnosed with hypertension.  The opinion provider reported that the Veteran required multiple medications for blood pressure control.  He also required insulin for diabetes.  It was reported that the overwhelming body of research proves hypertension is a strong risk factor for diabetes.  Although the Veteran had other risk factors for diabetes, such as being overweight and a family history of diabetes, it was impossible to determine with certainty the exact cause of his diabetes.  The medical consultant reported that given the Veteran's long-standing history of hypertension, which required medication management, it was her professional opinion that it was at least as likely as not the Veteran's service-connected hypertension contributed to the onset of his diabetes.

The medical consultant noted that the Veteran also suffered from peripheral neuropathy and erectile dysfunction, which she noted are common secondary conditions of diabetes mellitus.  Risk factors for peripheral neuropathy included high cholesterol, diabetes, coronary artery disease, hypertension, smoking, stroke and renal disease.  The Veteran's personal statement included details regarding his peripheral neuropathy symptoms, including numbness and pain in his feet and numbness in his fingers.  The medical consultant reported that the Veteran's diagnoses of peripheral neuropathy and erectile dysfunction are at least as likely as not related to his hypertension and diabetes mellitus, which was the result of his service-connected hypertension.

The Veteran was afforded a VA medical examination in April 2016.  After examination the examiner found that the Veteran had bilateral lower extremity diabetic peripheral neuropathy that was at least as likely as not proximately due to or the result of the Veteran's diabetes mellitus.  However, the examiner found that there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic bilateral upper extremity diabetic peripheral neuropathy.  There were no subjective complaints and clinical/neurological examination of the bilateral upper extremities was normal.  The VA examiner opined on direct service connection for diabetes, but did not include any opinion as to whether the diabetes was caused or aggravated by hypertension.

At no point during the period on appeal does the Veteran's treatment records reveal a diagnosis of upper extremity peripheral neuropathy.

Entitlement to service connection for type II diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and erectile dysfunction is warranted.  Review of the claims file reveals that the Veteran has been diagnosed with type II diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and erectile dysfunction.  Service connection was recently established for hypertension.  The private medical opinion, rendered in December 2015, competently attributes the development of the Veteran's type II diabetes mellitus to his service-connected hypertension; thus service connection is warranted as secondary to hypertension.  In addition, the private opinion attributes the Veteran's bilateral lower extremity peripheral neuropathy and erectile dysfunction to the Veteran diabetes mellitus.  In addition, the VA examiner in April 2016 attributed the Veteran's bilateral lower extremity peripheral neuropathy to the Veteran's diabetes mellitus.  As such, service connection for type II diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and erectile dysfunction is granted.

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is not warranted.  Although the private opinion provider identifies symptoms noted by the Veteran of upper extremity peripheral neuropathy, numbness in his fingers, the VA examinations as well as the Veteran's treatment records do not reveal any diagnosis of upper extremity peripheral neuropathy.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, service connection for bilateral upper extremity peripheral neuropathy is denied.


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus, is granted.

Service connection peripheral neuropathy of the bilateral upper extremities, to include as secondary to type II diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


